Citation Nr: 1710254	
Decision Date: 03/31/17    Archive Date: 04/11/17

DOCKET NO.  12-08 149A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Carter, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Coast Guard from November 1971 to November 1975.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.

In December 2012, the Veteran testified at a video conference hearing before a Veterans Law Judge who has since retired.  The Veteran was notified by letter in January 2017 that the Veterans Law Judge who conducted the December 2012 hearing is no longer employed by the Board and thus was offered the opportunity to have another hearing before a member of the Board.  In January 2017, the Veteran responded with notification that he did not wish to appear at an additional hearing and for his case to be considered on the evidence of record; therefore, the Board finds there is no hearing request pending at this time.

In January 2014, the Board remanded the case for additional evidentiary development and the case has been returned to the board for appellate review.

The American Legion revoked its representation and withdrew as the Veteran's representative for the issue on appeal in August 2016 after the certification of this appeal.  The record reflects that written notice was only provided to the Board.  Nevertheless, in February 2017, the Veteran submitted a signed VA Form 21-22 indicating his desire to be represented by the Florida Department of Veterans Affairs.

The Board has recharacterized the Veteran's claim for depression more broadly to an acquired psychiatric disability in order to clarify the nature of the benefit sought and ensure complete consideration of the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5-6, 8 (2009).


FINDING OF FACT

The Veteran's current acquired psychiatric disability, diagnosed as other specified trauma and stressor related disorder, is as likely as not attributable to the events and circumstances of his active duty service.


CONCLUSION OF LAW

With reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for an acquired psychiatric disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  Given the decision below, a detailed explanation of how VA complied with its duties to notify and assist is unnecessary.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.

During the appeal period, relevant to the claim on appeal, the Veteran has been diagnosed with depressive disorder not otherwise specified (NOS) by the November 2011 and June 2014 VA examiners for mental disorders and June 2012 VA examiner for posttraumatic stress disorder.  The Veteran has also been diagnosed with other specified trauma and stressor-related disorders by the June 2014 VA examiner.

In a July 2009 statement, the Veteran reported he had been treated for depression by the VA for several years.  The Veteran reported in-service stressful events in a March 2012 VA Form 21-0781 and at his December 2012 Board hearing.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  In the June 2014 VA examination report, the examiner opined "the Veteran's symptoms of other specified trauma and stressor related disorder are at least as likely as not (50 percent probability or greater) related to the stressors noted of picking up body parts (floaters) while in the Coast Guard."  He offered a comprehensive analysis in support of his opinion and his conclusion that the other specified trauma and stressor related disorder was related to the events and circumstances of his active duty service.  The examiner also noted review of the Veteran's claims file in the June 2014 VA medical opinion report.  Resolving reasonable doubt in the Veteran's favor, service connection is granted for an acquired psychiatric disability.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.303.


ORDER

Service connection for an acquired psychiatric disability is granted.



____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


